DETAILED ACTION
Claims 1-14 are pending.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites “and in that the leg is spaced apart.” The phrase is not correct idiomatic English.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-6 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwing (US 4,019,839).
Regarding claim 1, Schwing discloses a thick stock valve (fig 1, oscillating body 10, c 3 l 29, and casing member 1, c 3 l 11, and feed receptacle 35, c 4 l 5) with a first through opening (radial suction orifice 4, c 3 l 14), a second through opening (radial suction orifice 4, id.) and a valve member (oscillating body 10, c 3 l 29) associated with both through openings , wherein the valve member is mounted to pivot with respect to a pivot axis (shaft 11 axis, c 3 l 32), the valve member has a sealing face (segments 22 and 23 have a uniform curvature, c 3 l 42-47; or alternatively, fig 3-4, single curved segment 47, c 4 l 40) that is curved concentrically with the pivot axis (id.), the valve member in a first state opens the first through opening and closes the second through opening (as either segment 26 or 27 blocks a suction opening, plate 16  unblocks one of outlet orifices 6 and 7, c 3 l 30-35, 40-55; or alternatively 47 blocks 
Regarding claim 2, Schwing discloses the thick stock valve of claim 1, comprising a housing (casing 1, c 3 l 11 and feed receptacle 35, c 4 l 5) defining an inner space and the valve member is arranged in said inner space (fig 1 depicts oscillating valve 10 within the interior space of casing 1 and feed receptacle 35). 
Regarding claim 3, Schwing discloses the thick stock valve of claim 1, wherein an intermediate face (sealing edge 25, c 3 l 49) of said housing is arranged between the first through opening and the second through opening, said intermediate face having a curvature which is concentric with the pivot axis (sealing edge 25 forms a seal with the curved face of oscillating body 10, said curved face is on the pivot axis as indicated previously, c 3 l 48-51). 
Regarding claim 4, Schwing discloses the thick stock valve of claim 1, wherein in a third switching state the valve member is situated between the first through opening and the second through opening (a third switching state is functional language indicating an intended use; intended result in claims does not impose any limit on the interpretation of the claim See MPEP 2111.04, when there is structure sufficient to achieve result; in this case both fig 1, and 4 show a valve that is capable of being operated in an interstitial state which would apparently not close off either suction port 2 or 3). 
Regarding claim 5, Schwing discloses the thick stock valve of claim 1, wherein the connection structure is rigid to torques acting relative to the pivot axis (as oscillating valve 10 pivots, it moves segments 27 and 28 along the pivot axis, or alternatively, it moves segment 47 on the pivot axis, supra). 

Regarding claim 9, Schwing discloses the thick stock valve of claim 1, wherein the valve member comprises two stub shafts mounted in the pivot axis (fig 8 depicts the shaft 11 with stubs extending into parallel plates 78 and 79, c 5 l 6) and in that the stub shafts enclose a free space between them (fig 8, plates 78 and 79 define the free valve space between them, id.). 
Regarding claim 10, Schwing discloses the thick stock valve of claim 1, wherein the valve member comprises one leg (surface 29 of the oscillating body 10, c 3 l 56) which extends between the pivot axis and the sealing face, and in that the leg is spaced apart from an end face (guide surface 28 is on one face of casing 1, c 3 l 54) of a housing (casing 1) of the thick stock valve (Surface 29 is opposite guide surface 28 within casing 1).  
Regarding claim 11, Schwing discloses the thick stock valve of claim 1, wherein the valve member has a scraper (fig 2, 5, plate 16 scrapes at the outlet orifices 6 and 7 of casing 1, c 3 l 30-35, 40-55; or alternatively fig 4, either plate 48 or 49 scrapes the outlet orifices 2 and 3 during rotation, c 4 l 39-45), which is moved along an end face of the housing (fig 1, end face of casing 1 where orifices 6 and ;7 or fig 4, orifices 2 and 3 open) of the thick stock valve during a switching process of the valve member (switching process occurs during rotation of the valve). 
Regarding claim 12, Schwing discloses the thick stock valve of claim 1, wherein the valve member comprises an outer face (fig 1, segments 22 and 23 have an outer radial surface, c 3 l 42-47; or alternatively, fig 3-4, single curved segment 47 has an outer radial surface, c 4 l 40) by which a pressure difference present across the valve member is transformed into a force acting in a radial direction (a 
Regarding claim 13, Schwing discloses a thick stock pump having a thick stock valve as of claim 1, wherein the thick stock pump is designed such that the material placed in motion by a conveying member (feed receptacle 35 allows a gravity feed to set the material in motion) of the pump enters through the first and/or second inlet opening into the inner space of the thick stock valve (material enters into passage 2 or 3 from above, c 3 l 16-17). 
Regarding claim 14, Schwing discloses the thick stock pump of claim 13, wherein the thick stock pump is designed to pivot said valve member between said first and second states when no pressure difference is present across the valve member (functional limitation interpreted as "capable of" without limitation on how it is achieved, until further definition of how it achieves it; in this case switching “when no pressure difference is present across the valve member” is a desired result; a person of ordinary skill in the art would recognize the structure of the valve claimed above is sufficient in order for it to operate when no pressure difference is present).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schwing in view of Schumann (US 3,398,693).
Regarding claim 7, Schwing discloses the thick stock valve of claim 1. Schwing does not disclose wherein the connection structure comprises an elastic element situated between the sealing part and the pivot part. 
Schumann teaches an analogous concrete switching valve (fig 6, abstract) wherein the connection structure comprises an elastic element (fig 6, closure valve 36, 37 is metal, c 3 l 29; all metal has an elastic property) situated between the sealing part and the pivot part (the metal body of the valve is between its sealing part and the shaft).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select a known material based on its suitability for its intended use (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (See MPEP 2144.07 In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)). In this case, selecting the metal switching valve of Schumann (closure valves 36, 37 are metal c 3 l 29) as an art recognized suitable material for the switching valve of Schwing for the intended purpose of providing sufficient strength, durability, and non-reactivity to function as a concrete switching valve. 







Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schwing in view of Schlecht (US 5,302,094).
Regarding claim 8, Schwing discloses the valve of claim 1, wherein an … element (swing bearing 37, c 4 l 3 with automatic wear adjustment, c 4 l 10-13) is situated between a shaft (shaft 11 of valve 10, 
Schlect teaches an analogous double cylinder pump (abstract), and in the background teaches that  automatic adjusting wearing rings typically found at the swing pipe of concrete pumps comprises a rubber elastic ring and wearing ring, such that the rubber elastic ring  which would teach the claimed “elastic element” (c 1 l 35-38, 43-51). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic swing valve which automatically adjusts for wear of Schwing by incorporating the rubber elastic ring and wearing ring of Schlecht, for the expected result of providing automatic wear adjustment for a bearing which supports a swinging shaft or pipe (Schlecht, swing pipe automatically adjusting wearing ring, c 1 / 43-51). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The included art teaches variations of valves in slurry or concrete systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746